         Case 7:20-cv-07537-KMK-JCM Document 46 Filed 06/23/21 Page 1 of 1




Jared B. Briant                                                             Faegre Drinker Biddle & Reath LLP
Partner                                                                     1144 15th Street, Suite 3400
jared.briant@faegredrinker.com                                              Denver, Colorado 80202
303-607-3588 direct                                                         +1 303 607 3500 main
                                                                            +1 303 607 3600 fax




June 23, 2021



VIA ECF

The Hon. Judith C. McCarthy
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

Re:       Pro-Hitter Corp. v. Amazon.com, Inc. and Amazon.com Inc. et al., No. 7:20-cv-
          07537-KMK (S.D.N.Y.)

Dear Magistrate Judge McCarthy:

        Plaintiff Pro-Hitter Corporation (“Pro-Hitter”) and Defendants Amazon.com, Inc. and
Amazon.com Servs. (“Amazon”) hereby jointly request that the Court reschedule the telephone
status conference set for tomorrow, June 24, at 11 A.M. Pro-Hitter has spoken to Your Honor’s
chambers and alerted chambers that the parties will be requesting an adjournment of
tomorrow’s conference.

        This is the parties’ first request for an adjournment of the status conference. The parties
are engaged in a mediation today and the conference currently conflicts with return travel
schedules. The parties can make themselves available to the Court the afternoon of Friday,
June 25, 2021, if the Court has availability. The parties can also make themselves available the
next afternoon that the Court has free. This request will not affect any other deadlines.

          Thank you for Your Honor’s attention to this matter.


Respectfully submitted,

/s/ Jared B. Briant

Jared B. Briant

JBB

cc:       All counsel of record (via ECF)




US.133527552.01
